Por ouaNto, en el día de boy esta Corte Suprema ba dic-tado sentencia en el recurso No. 4739, Todd v. Asamblea Municipal, revocando la apelada y resolviendo que la asamblea municipal, bailándose reunida en sesión extraordinaria y sin haberse especificado, el asunto en la convocatoria, no tenía derecho a iniciar y proseguir un procedimiento de impeachment contra el alcalde;
Por cuanto, el procedimiento de impeachment sobre que versa esta apelación es el mismo que fué iniciado y prose-guido sin jurisdicción por la asamblea, continuando más tarde a virtud de la sentencia revocada, y
Por cuanto, siendo ello así, cae por su base la resolución final dictada por la asamblea declarando destituido de su cargo al alcalde, que es la apelada en este recurso:
Por tanto, se declara con lugar la apelación y se revoca la resolución apelada.